DETAILED ACTION

This communication is in response to the Amendments and Arguments filed on 30 September 2022. Claims 1-20 are pending and have been examined. 
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.

Response to Amendments and Arguments
With respect to the 102 rejection of claim 1, the applicant’s arguments and remarks have been carefully considered but are not persuasive. In particular, the examiner notes the excerpt from Fredrich et al., para [0095], which explains that the data to be analyzed may include social media postings from users. As Fredrich et al., para [0095], also explains the social media postings may be generating data in different forms, formats, and data storage schema on different types of data storage devices and databases that are configured to store data generated for text messaging. As the applicant notes, Fredrich et al., para [0074], refers to parsed text that is submitted as an order. Other paragraphs of Fredrich et al., such as para [0063], refer to input data from text messages used for generating an order. Such text message data is then parsed as part of the submitted order. Hence, the data to be analyzed included social media postings from users. Thus, the rejection of claim 1 is maintained.  
With respect to the 103 rejection of claim 11, the applicant’s arguments and remarks have been carefully considered but are not persuasive. In particular, the examiner notes the excerpt from Moore et al., para [0123], which teaches a request of a user to acquire a status. 
With respect to the 102 rejection of claim 13, the applicant’s arguments and remarks have been carefully considered but are moot in view of new grounds for rejection (Shiu et al.).
With respect to the 102 rejection of claim 1, the applicant’s arguments and remarks have been carefully considered but are not persuasive. In particular, the examiner notes the excerpts from Batra et al., para [0007], [0028], and [0043], which describes a word frequency analysis, which is interpreted as a counters technique.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180365753, hereinafter referred to as Fredrich et al.

Regarding claim 1 (Currently Amended), Fredrich et al. discloses a method, comprising: 

accessing a database that contains first electronic data pertaining to previous interactions between a first user and other entities of a social interaction platform (“In at least one example, data relating to a user profile acquired in a previous transaction may be disposed in a merchant repository 174, which may include data generated by one or more of merchant computing systems 130a, 130b, and 130n. User profile and account data may be stored in user repository 170, which may include data relating to one or more users 144, or stored in a platform repository 172, which may include data relating to any aspect of data transactions among users 144 and merchant computing systems 130a, 130b, and 130n used to facilitate operability of adaptive distribution platform 110 ,” Fredrich et al., para [0048]. See also, Fredrich et al., paras [0095] and [0150], which refer to data from social interaction platforms.), wherein the first electronic data comprises social media postings of the first user (“In some examples, data may be processed from various sources, including, but not limited to local, remote, distributed, networked, or cloud-based systems, applications, platforms, programs, databases, or other data sources such as data streams or sources of data that are generated from various types of applications or clients…For example, social networking applications being used on different types of devices may be generating data in different forms, formats, and data storage schema on different types of data storage devices and databases that are configured to store data generated for text messaging, image, audio or video streams, blog (i.e., World Wide Web-posted log) or vlog (i.e., video log) entries, instant messages, disappearing messages (e.g. snaps using Snapchat™, simple message system (i.e., SMS, IRC, and the like) messages, and the like, without limitation or restriction. Data may be generated from “tweets” or messages from applications such as Twitter® of San Francisco, Calif., “snaps” using the Snapchat® application such as those developed by Snap® of Venice, Calif., or “messenger” posts using applications such as Facebook® of Menlo Park, Calif,” Fredrich et al., para [0095]. Here, electronic data includes social posts, which would include media postings of a first user.); 

analyzing the social media postings of the first user via one or more Natural Language Processing (NLP) techniques (“Transaction controller 280 may include logic configured to control the exchange of data to identify items for replenishment and other actions associated with an order. In text-based requests, transaction controller 280 may operate to parse text submitted as an order to determine a requested product,” Fredrich et al., para [0074]. And, Fredrich et al., para [0095].);  
obtaining a first result based on the analyzing, the first result corresponding to language usage features of the first user extracted via the one or more NLP techniques (“Transaction controller 280 may include logic configured to control the exchange of data to identify items for replenishment and other actions associated with an order. In text-based requests, transaction controller 280 may operate to parse text submitted as an order to determine a requested product,” Fredrich et al., para [0074].); 

executing a machine learning process based at least in part on the first result, wherein the machine learning process comprises a decision tree model (“According to some examples, transaction controller 280 may operate in accordance with a predictive model (e.g., decision tree) that operates on XML formatted messages to generate control messages to replenish an item. Transaction controller 280 may implement deep learning, machine learning, neural networks, fuzzy logic, regression techniques, or other computer-based artificial intelligence techniques to identify a user's request from various types of electronic messages,” Fredrich et al., para [0074].); and 

determining, based on the executing of the machine learning process, whether to grant or deny [[the]]a request received from the first user (“For example, a control signal may be generated for transmission to a merchant computing system to initiate authorization of the transaction with a hold on shipment. Thus, the recalibrated control signal may provide financial data for authorization of payment, but may postpone or withhold authorization to complete the transaction, including shipment,” Fredrich et al., para [0084].); 

wherein the accessing, the analyzing, the obtaining, the executing, or the determining is performed using one or more hardware processors (Fredrich et al., paras [0042] and [0097].).

Regarding claim 2 (Currently Amended), Fredrich et al. discloses the method of claim 1, wherein: 

the social interaction platform comprises an electronic payment platform (“Based on a previous purchase, commerce platform controller 112 may access data to facilitate reordering, such as data representing a geographic location (e.g., a shipping address), a payment instrument (e.g., a credit card number, a debit card number, a PayPal™ number, or any other type or form of payment, etc.) and a list of products previously ordered,” Fredrich et al., para [0047].); and 

the previous interactions comprise payment transactions between the first user and other users of the electronic payment platform or between the first user and one or more financial institutions (Fredrich et al., para [0047].).  

Regarding claim 3 (Currently Amended), Fredrich et al. discloses the method of claim 2, wherein is received  from a mobile application corresponding to the electronic payment platform (“For example, commerce platform controller 112 may manage enrollment of a user to form an electronic account that enables access via a computing device, such as one of mobile computing devices 152a and 152b, to adaptive distribution platform 110,” Fredrich et al., para [0038].).  


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200184017, hereinafter referred to as Batra et al.

Regarding claim 19 (Currently Amended), Batra et al. discloses a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations (Batra et al., para [0022]) comprising: 

receiving, from a first user of a social interaction platform, a request to obtain a predefined status (“In that regard, the identified data may be used in financial decisioning processes such as, for example, in closing or limiting credit accounts, extending lines of credit, opening and/or closing transaction accounts, and/or the like,” Batra et al., para [0016]. Credit accounts/limits are predefined statuses. See also Batra et al., para [0058]. Batra et al., para [0019], [0054], and [0072] also describe data and requests being obtained via a social interaction platform.); 

accessing, in response to the receiving of the request, textual data associated with the first user, the textual data being generated by the first user based on interactions of the first user with other users of the social interaction platform (Batra et al., para [0028] and [0043]); 4812-5076-0889 v.1-38-DOCKET NO. 70481.2554US01 (OCP.D2018.2941.US1) 

analyzing the textual data via one or more Natural Language Processing (NLP) techniques that comprise a counters technique[[,]] or a term frequency-inverse document frequency (TF-IDF) techniquea word frequency analysis, or a phrase frequency analysis. The generated training dataset may be prefiltered by at least one of a parts-of-speech tagging process, a lemmatization process, removing stop words, generating n-grams, normalizing or filtering email IDs, numbers, and URLs, or replacing proper nouns with common nouns,” Batra et al., para [0007]. See also Batra et al., para [0028] and [0043]. A word frequency analysis is a counters technique.); 

generating a first result in response to the analyzing (Batra et al., para [0007]. See also Batra et al., para [0028] and [0043]. These excerpts explain various data pre-processing techniques that may be used alone or in combination.); 

generating a second result in response to analyzing textual associated with a reference user via the one or more Natural Language Processing (NLP) techniques (Batra et al., para [0007]. See also Batra et al., para [0028] and [0043]. These excerpts explain various data pre-processing techniques that may be used alone or in combination.); 

performing a machine learning process on the first result, the machine learning process using the second result as training data (Batra et al., para [0046] explains applying a machine learning algorithm applied to the training dataset.); and 

determining, based on an output of the machine learning process, whether to grant or deny the request received from the first user (Batra et al., para [0016] and [0058].).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20200226606, hereinafter referred to as Du et al.

Regarding claim 4 (Currently Amended), Fredrich et al. discloses the method of claim 1, but not wherein the request comprises a request to apply for a credit card or for a particular type of membership status. Du et al. is cited to disclose wherein the receiving the request comprises receiving a request to apply for a credit card or for a particular type of membership status (“These rules may be deployed to determine whether to approve a credit card application,” Du et al., para [0028].). Du et al. benefits Fredrich et al. by incorporating an efficient way to select rules to cover as many fraudulent/risky transactions as possible and in the meantime keep the number of interrupted transactions below a predefined value (Du et al.). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Du et al. to improve the commerce platform of Fredrich et al. 


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20200184017, hereinafter referred to as Batra et al.

Regarding claim 5 (Currently Amended), Fredrich et al. discloses the method of claim 1, but not wherein analyzing comprises generating vector representations for words in the social media postings of the first user (“The one or more training keywords may be identified by analyzing prefiltered training data using at least one of a latent Dirichlet allocation (LDA) model, a correlated topic model, a word2vec processing algorithm,” Batra et al., para [0007]. See also Batra et al., para [0028] and [0043].). Batra et al. benefits Fredrich et al. by identifying financial data of interest for training a machine learning model (Batra et al., para [0002]). Therefore, it would be obvious for those skilled in the art to combine the teachings of Fredrich et al. with those of Batra et al. to enhance modeling training and the commerce platform capabilities of Fredrich et al.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20210209679, hereinafter referred to as Sanderson et al.

Regarding claim 6 (Original), Fredrich et al. discloses the method of claim 1, but not wherein: the analyzing comprises aggregating the first electronic data pertaining to each of the electronic content and applying the one or more NLP techniques on the aggregated first electronic data (Fredrich et al., para [0074].).  

Fredrich et al., though, does not disclose the accessing comprises retrieving electronic content associated with each of the previous interactions over a predefined period of time.

Sanderson et al. is cited to disclose the accessing comprises retrieving electronic content associated with each of the previous interactions over a predefined period of time (“In some embodiments, processor 122 may organize the training data as a set of “snapshots.” For example, in some embodiments, processor 122 may organize the training data as a set of ten snapshots. Each snapshot may include historical loan applications previously pending in a working queue of a relationship manager. Furthermore, in some embodiments, each snapshot may specify a time window, and only historical loan applications pending within the time window may be included in that snapshot. For example, the time window may be specified as a seven-day window. In this manner, the training data may include a snapshot containing historical loan applications pending in the working queue of the relationship manager within the last seven days,” Sanderson et al., para [0050].). Sanderson et al. benefits Fredrich et al. by processing items in a queue using machine learning to rank the items and list the items in different ways based on one or more characteristics of the items (Sanderson et al., para [0018]). Therefore, it would be obvious for those skilled in the art to combine the teachings of Fredrich et al. with those of Sanderson et al. to expedite the credit approval decisions of Fredrich et al. 


Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20210357835, hereinafter referred to as Modi et al.

Regarding claim 7 (Original), Fredrich et al. discloses the method of claim 1, but not wherein the analyzing comprises analyzing the first electronic data via a counters technique, via a term frequency-inverse document frequency (TF-IDF) technique, or via a word2vec technique. Modi et al. is cited to disclose wherein the analyzing comprises analyzing the first electronic data via a counters technique, via a term frequency-inverse document frequency (TF-IDF) technique, or via a word2vec technique (“Word based models generate semantic embeddings for individual words. There are different strategies to combine those word embeddings to generate an embedding representing a sentence or document. Some sample models, algorithms, and techniques include word2vec, Glove, and FastText,” Modi et al., para [0079].). Modi et al. benefits Fredrich et al. by however the gradient boosting algorithm can align decision trees in sequence. In this implementation, a tree later in the sequence learns to “correct” errors from predictions generated by earlier decision trees (Modi et al., para [0041]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Modi et al. to improve the decision tree results of Fredrich et al.  

Regarding claim 12 (Original), Fredrich et al. discloses the method of claim 1, but not wherein the executing the machine learning process comprises executing a machine learning process using a Gradient Boosting Machine (GBM) model as the decision tree model. Modi et al. is cited to disclose wherein the executing the machine learning process comprises executing a machine learning process using a Gradient Boosting Machine (GBM) model as the decision tree model (“In some embodiments, machine learning model 302 can include a gradient boosting learning algorithm, such as XGBoost. The gradient boosting algorithm can similarly leverage an ensemble learning technique with multiple decision trees trained using data set 304, however the gradient boosting algorithm can align decision trees in sequence. In this implementation, a tree later in the sequence learns to “correct” errors from predictions generated by earlier decision trees. The gradient boosting learning algorithm aggregates predictions generated by the individual decision trees to generate prediction 308,” Modi et al., para [0041].). Modi et al. benefits Fredrich et al. by however the gradient boosting algorithm can align decision trees in sequence. In this implementation, a tree later in the sequence learns to “correct” errors from predictions generated by earlier decision trees (Modi et al., para [0041]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Modi et al. to improve the decision tree results of Fredrich et al.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20200184017, hereinafter referred to as Batra et al., in view of US 20190155918, hereinafter referred to as Jaroch.

Regarding claim 8 (Original), Fredrich et al. discloses the method of claim 1, wherein the analyzing comprises: 

identifying an emoji from the first electronic data (“Step 606 includes parsing the neural network output weights. In some embodiments, step 606 includes inspecting the output of the neural network to find words or sequences of words that contribute most significantly to the overall sentiment of the message (e.g., the emotion identifiers associated with the largest k values, cf. FIG. 4). When the neural network training is complete, the resultant feature vectors indicate what words or emotion identifiers contribute most significantly to a message being either positive or negative. These words or emotion identifiers are then included in the emotion identifier table (e.g., emotion identifier tables 320 or 420), which may also include more obvious emotion from emotion identifiers like emoji, and translating them into what words are related to these emoji,” Jaroch, para [0060].); 

translating the emoji into one or more words (“Step 606 includes parsing the neural network output weights. In some embodiments, step 606 includes inspecting the output of the neural network to find words or sequences of words that contribute most significantly to the overall sentiment of the message (e.g., the emotion identifiers associated with the largest k values, cf. FIG. 4). When the neural network training is complete, the resultant feature vectors indicate what words or emotion identifiers contribute most significantly to a message being either positive or negative. These words or emotion identifiers are then included in the emotion identifier table (e.g., emotion identifier tables 320 or 420), which may also include more obvious emotion from emotion identifiers like emoji, and translating them into what words are related to these emoji,” Jaroch, para [0060].); and 

applying the one or more NLP techniques on the one or more words (“Step 608 includes filtering the message while retaining deterministic words or sequences of words (according to the neural network output weights,” Jaroch, para [0061].). Jaroch benefits Fredrich et al. by identifying new words, phrases, and characters associated to emerging social emotions and attitudes in social media (Jaroch, para [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Jaroch to improve the identifying of data of interest as taught by Fredrich et al.  


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20210357835, hereinafter referred to as McCoy.

Regarding claim 9 (Original), Fredrich et al. discloses the method of claim 1, but not further comprising: removing, from the first electronic data, a set of words that are associated with a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation, wherein the analyzing is performed on the first electronic data after the set of words has been removed. McCoy is cited to disclose removing, from the first electronic data, a set of words that are associated with a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation, wherein the analyzing is performed on the first electronic data after the set of words has been removed (“In some embodiments, the filter 212 analyzes the expressions in the streaming queue 206 to identify those expressions that are worth following up on by routing to an agent of the contact center system 100, and discarding (e.g., ignoring) the rest. In other words, the filter 212 may be utilized as a drop filter capable of identifying and discarding the least valuable expressions in the streaming queue 206, and pushing forward the remaining expressions for further processing (e.g., for routing to an available agent). The filter 212 may filter out (e.g., discard) expressions based on one or more of geolocation of expression, time of origination, gender of expression author, one or more valuations scores, and/or the like. For examples, the filter 212 may discard expressions originating in geolocations that are distant from the supported businesses are of operation (e.g., a US company may desire to disregard/ignore expressions originating in Spain),” McCoy, para [0076].). McCoy benefits Fredrich et al. by identifying expressions that are worth following up on by routing to an agent and discarding the rest (McCoy, para [0076]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of McCoy to improve the identifying of data of interest as taught by Fredrich et al.  
    
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20180165362, hereinafter referred to as Engelko et al.

Regarding claim 10 (Original), Fredrich et al. discloses the method of claim 1, but not further comprising: removing, from the first electronic data, a set of stop words, wherein the analyzing is performed on the first electronic data after the set of stop words has been removed. Engelko et al. is cited to disclose removing, from the first electronic data, a set of stop words, wherein the analyzing is performed on the first electronic data after the set of stop words has been removed (“In the action of splitting, for example, some labeling databases 604 can return labels consisting of multiple parts, such as “American country” and “European country.” In this example, it can be helpful to have the label “country.” Splitting can often require removal of stop words,” Engelko et al., para [0067].). Engelko et al. benefits Fredrich et al. by providing a method for generating suggestions for extensions to data sets, thereby streamlining the collection of heterogeneous data (Engelko et al., para [0001]-[0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Engelko et al. to improve the data relevancy of Fredrich et al. in an efficient manner.  



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20180365753, hereinafter referred to as Fredrich et al., in view of US 20200342394, hereinafter referred to as Moore et al.

Regarding claim 11 (Currently Amended), Fredrich et al. discloses the method of claim 1, and wherein the method further comprises: 

analyzing the second electronic data via the one or more NLP techniques (“Transaction controller 280 may include logic configured to control the exchange of data to identify items for replenishment and other actions associated with an order. In text-based requests, transaction controller 280 may operate to parse text submitted as an order to determine a requested product,” Fredrich et al., para [0074].); and 4812-5076-0889 v.1-36-DOCKET NO. 70481.2554US01 (OCP.D2018.2941.US1) 

obtaining a second result based on the analyzing of the second electronic data, the second result corresponding to language usage features of the second user extracted via the one or more NLP techniques (Fredrich et al., para [0048]. This passage explains that the data may relate to one or more users. And, Fredrich et al., para [0074], describes parsing (an NPL) technique performed on the data.); and

wherein the machine learning process is executed using the second result as training data (Fredrich et al., para [0074].).  

Fredrich et al., though, does not disclose wherein the request comprises a request for the first user to acquire a status, or retrieving second electronic data pertaining to previous interactions between a second user and the other entities of the social interaction platform, the second user already having acquired the status.

Moore et al. is cited to disclose wherein the request comprises a request for the first user to acquire a status (“The output of the resulting machine-learning model may be a score indicative of a determined creditworthiness of a particular individual, and this score may be correlated (e.g., through a rule-based engine) to one or more loan term packages (e.g., each loan term package encompassing data indicative of terms for approval of loans, such as a loan interest rate, a maximum loan amount, a required loan collateral amount, and/or the like), such that particular score ranges may be correlated with different loan term packages… As depicted in step 1604, the digital business management system 130 submits a loan business plan application to the financial service 801. In response, the financial service 801 approves or declines the application as shown in step 1605,” Moore et al., para [0123].); and

retrieving second electronic data pertaining to previous interactions between a second user and the other entities of the social interaction platform, the second user already having acquired the status (“However, it should be understood that the financial analyses may be performed via one or more machine learning models, which may be trained with a training data set comprising historical data indicative of various transaction data as well as financial results of providing a loan to individuals associated with the transaction data. The output of the resulting machine-learning model may be a score indicative of a determined creditworthiness of a particular individual, and this score may be correlated (e.g., through a rule-based engine) to one or more loan term packages (e.g., each loan term package encompassing data indicative of terms for approval of loans, such as a loan interest rate, a maximum loan amount, a required loan collateral amount, and/or the like), such that particular score ranges may be correlated with different loan term packages,” Moore et al., para [0123].). Moore et al. benefits Fredrich et al. by providing an immutable ledger entry based at least in part on the transaction data object, parsing the transaction data object to identify the one or more metadata tags for storage in association with the transaction event, identifying a match between the one or more metadata tags received from the external commerce channel and one or more master metadata tags stored in the ledger and associated with a data object profile, and updating the data object profile associated with the one or more master metadata tags at least in part by associating the immutable ledger entry with the data object profile (Moore et al., para [0003]), thereby improving B2B transactions. Therefore, it would be obvious for one skilled in the art to combine the teachings of Fredrich et al. with those of Moore et al. to B2B transactions of Fredrich et al.


Claim(s) 13-15 and 18 is/are rejected 35 U.S.C. 103 as being unpatenatable over US 20200184017, hereinafter referred to as Batra et al., in view of US 20210295427, hereinafter referred to as Shiu et al.

Regarding claim 13 (Currently Amended), Batra et al. discloses a system, comprising: 

a non-transitory memory (Batra et al., para [0022]); and 

one or more hardware processors coupled to the non-transitory memory and configured to read instructions (Batra et al., para [0022]) from the non-transitory memory to cause the system to perform operations comprising: 

receiving, from an applicant user of a social interaction platform, a request to obtain a predefined status (“In that regard, the identified data may be used in financial decisioning processes such as, for example, in closing or limiting credit accounts, extending lines of credit, opening and/or closing transaction accounts, and/or the like,” Batra et al., para [0016]. Credit accounts/limits are predefined statuses. See also Batra et al., para [0058]. Batra et al., para [0019], [0054], and [0072] also describe data and requests being obtained via a social interaction platform.); 

retrieving, in response to the receiving of the request and from one or more electronic databases, textual data generated by the applicant user as a result of a participation of the applicant user on the social interaction platform (Batra et al., para [0028] and [0043].); 

extracting a first language usage pattern The one or more training keywords may be identified by analyzing prefiltered training data using at least one of a latent Dirichlet allocation (LDA) model, a correlated topic model, a word2vec processing algorithm, a word frequency analysis, or a phrase frequency analysis. The generated training dataset may be prefiltered by at least one of a parts-of-speech tagging process, a lemmatization process, removing stop words, generating n-grams, normalizing or filtering email IDs, numbers, and URLs, or replacing proper nouns with common nouns,” Batra et al., [0007]. See also Batra et al., para [0028] and [0043]. Para [0055] of the applicant’s specification notes that word2vec is another way of analyzing the language usage patterns of a user.); 

determining, via a machine learning process, a degree of similarity between the first language usage pattern the second language usage pattern [0054] describe training the model detect patterns that map words or phrases to the target keywords – i.e., determining a degree of similarity between the language usage pattern and the reference.); and 

granting or denying the request based on the determining (Batra et al., para [0016] and [0058].).  

Batra et al., though, does not specifically address accessing a second language usage pattern of a reference user, the second language usage pattern generated via the one or more NLP techniques, wherein the reference user has been granted the predefined status or has been denied the predefined status. Shiu et al. is cited to disclose accessing a second language usage pattern of a reference user, the second language usage pattern generated via the one or more NLP techniques, wherein the reference user has been granted the predefined status or has been denied the predefined status (“Continuing the example above, the risk model 108 of the risk assessment service 102 reviewing a loan application is trained on previous requests for loan applications, the user data associated with the loans, and the respective associated actual outcome (e.g., whether the loan applicant actually paid back or defaulted on an approved loan). In some cases, the risk model 108 is trained to identify based on an actual outcome where a user defaulted on an approved loan, which feature(s) the user had in the historical user data that resulted in the default. The risk model 108 is trained as such so that when implemented, the risk model 108 can more accurately predict the likelihood of a user defaulting on an approved loan,” Shiu et al., para [0031]. This excerpt teaches training the model based on a reference user who was approved (i.e., granted) a loan (i.e., a certain status).). Shiu et al. benefits Batra by providing a solution to implement complex machine learning models in compliance with the regulations established within the financial industry (Shiu et al., para [0005]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Batra et al. with those of Shiu et al. to improve the financial risk assessment modeling of Batra et al. 

Regarding claim 14 (Currently Amended), Batra et al., as modified by Shiu et al., discloses the system of claim 13, wherein the operations further comprise: 4812-5076-0889 v.1-37-DOCKET NO. 70481.2554US01 (OCP.D2018.2941.US1) 

retrieving, from the one or more electronic databases, textual data generated by the reference user as a result of a participation of the reference user on the social interaction platform (Batra et al., para [0028] and [0043].); and 

extracting [[a]] the second language usage pattern of the reference user at least in part by applying the one or more NLP techniques to the retrieved textual data of the reference user (“The one or more training keywords may be identified by analyzing prefiltered training data using at least one of a latent Dirichlet allocation (LDA) model, a correlated topic model, a word2vec processing algorithm, a word frequency analysis, or a phrase frequency analysis. The generated training dataset may be prefiltered by at least one of a parts-of-speech tagging process, a lemmatization process, removing stop words, generating n-grams, normalizing or filtering email IDs, numbers, and URLs, or replacing proper nouns with common nouns,” Batra et al., [0007]. See also Batra et al., para [0028] and [0043].); 

wherein the extracted language usage pattern of the reference user is used as training data for the machine learning process (Batra et al., para [0030], [0046], and [0054] describe training the model detect patterns that map words or phrases to the target keywords – i.e., determining a degree of similarity between the language usage pattern and the reference.).  

Regarding claim 15, Batra et al. discloses the system of claim 13, wherein the extracting comprises applying, as the one or more NLP techniques, a counters technique, a term frequency-inverse document frequency (TF-IDF) technique, or a word2vec technique (Batra et al., para [0028] and [0043].).  

 Regarding claim 18 (Original), Batra et al., as modified by Shiu et al., discloses the system of claim 13, wherein the machine learning process is based on a Gradient Boosting Machine (GBM) model (Batra et al., para [0057]).  


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20200184017, hereinafter referred to as Batra et al., in view of US 20190155918, hereinafter referred to as Jaroch.

Regarding claim 16, Batra et al. discloses the system of claim 13, but not wherein the textual data comprises textual data corresponding to emojis. Jaroch is cited to disclose wherein the textual data comprises textual data corresponding to emojis (“Step 606 includes parsing the neural network output weights. In some embodiments, step 606 includes inspecting the output of the neural network to find words or sequences of words that contribute most significantly to the overall sentiment of the message (e.g., the emotion identifiers associated with the largest k values, cf. FIG. 4). When the neural network training is complete, the resultant feature vectors indicate what words or emotion identifiers contribute most significantly to a message being either positive or negative. These words or emotion identifiers are then included in the emotion identifier table (e.g., emotion identifier tables 320 or 420), which may also include more obvious emotion from emotion identifiers like emoji, and translating them into what words are related to these emoji,” Jaroch, para [0060].). Jaroch benefits Batra et al. by identifying new words, phrases, and characters associated to emerging social emotions and attitudes in social media (Jaroch, para [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Batra et al. with those of Jaroch to improve the identifying of data of interest as taught by Batra et al.  


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20200184017, hereinafter referred to as Batra et al., in view of US 20180165362, hereinafter referred to as Engelko et al.

Regarding claim 17, Batra et al. discloses the system of claim 13, but not wherein the operations further comprise: filtering, from the textual data, one or more stop words or words that indicate a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation of the applicant user, and wherein the extracting is performed on the filtered textual data removed. Batra et al. is cited to disclose wherein the operations further comprise: filtering, from the textual data, one or more stop words or words that indicate a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation of the applicant user, and wherein the extracting is performed on the filtered textual data removed (“In the action of splitting, for example, some labeling databases 604 can return labels consisting of multiple parts, such as “American country” and “European country.” In this example, it can be helpful to have the label “country.” Splitting can often require removal of stop words,” Engelko et al., para [0067].). Engelko et al. benefits Batra et al. by providing a method for generating suggestions for extensions to data sets, thereby streamlining the collection of heterogeneous data (Engelko et al., para [0001]-[0002]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Batra et al. with those of Engelko et al. to improve the data relevancy of Batra et al. in an efficient manner.  


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatenatable over US 20200184017, hereinafter referred to as Batra et al., in view of US 20210240742, hereinafter referred to as Wang et al.

Regarding claim 20, Batra et al. discloses the non-transitory machine-readable medium of claim 19, but not wherein the operations further comprise: removing, from the textual data associated with the first user and the textual data associated with the reference user, stop words, and words that correspond to a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation. Wang et al. is cited to disclose wherein the operations further comprise: removing, from the textual data associated with the first user and the textual data associated with the reference user, stop words, and words that correspond to a disability, a race, an ethnicity, a gender, a religion, a country of origin, or a sexual orientation (“In many embodiments, a machine learning classifier (or some other classification algorithm), can be used to identify irrelevant words. In these or other embodiments, pre-processing a keyword and/or keyword set can comprise one or more of: removing a stop word, removing a sentence fragment from a keyword, removing a retailer name, removing a variation of a retailer name, or removing an unnecessary symbol from the at least one keyword. In some embodiments, a stop word can comprise commonly used words (e.g., “the,” “a,” “an,” and/or “in”) that non-phrase search engines are generally programmed to ignore. In many embodiments, stop can further comprise city names, county names, state names, county names, etc.,” Wang et al., para [0052].). Wang et al. benefits Batra et al. by ignoring irrelevant words in order to improve the machine learning classifier (Wang et al., para [0052]). Therefore, it would be obvious for one skilled in the art to combine the teachings of Batra et al. with those of Wang et al. to improve the machine learning data classification of Batra et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656